Citation Nr: 0423367	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-18 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service connection residuals laminectomy and discectomy at 
L4-L5 with dextro rotational scoliosis, degenerative disc 
disease at L4-L5 and L5-S1 and lumbar spondylosis and facet 
arthropathy at L5-S1, on appeal from the initial grant of 
service connection.  

2.  Entitlement to an evaluation in excess of 10 percent for 
service connected residuals, cervical strain with spondylosis 
and degenerative disc disease at C5-C6, on appeal from the 
initial grant of service connection.  

3. Entitlement to an evaluation in excess of 10 percent for 
service connected, right hip tendinitis, on appeal from the 
initial grant of service connection.  

4.  Entitlement to a compensable evaluation for service 
connected thoracic dextro scoliosis, on appeal from the 
initial grant of service connection.  

5.  Entitlement to a compensable evaluation for service 
connected right third finger, on appeal from the initial 
grant of service connection.  

6.  Entitlement to a compensable evaluation for service 
connected left heel spur, on appeal from the initial grant of 
service connection.  

7.  Entitlement to a compensable evaluation for service 
connected right heel spur, on appeal from the initial grant 
of service connection.  

8.  Entitlement to a compensable evaluation for service 
connected left tibia proximal shaft stress fracture, on 
appeal from the initial grant of service connection.  

9.  Entitlement to a compensable evaluation for service 
connected right tibia proximal shaft stress fracture, on 
appeal from the initial grant of service connection.  

10.  Entitlement to a compensable evaluation for service 
connected asthma, on appeal from the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
2001.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Winston-Salem, North 
Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if VA has failed to specifically 
discuss the required notice to the appellant of the 
information and evidence necessary to substantiate a claim, 
to indicate what portion of any such information or evidence 
is to be provided by which party, and failed to discuss 
whether the documents that it referenced, or any other 
document in the record satisfied that requirement, VA did not 
satisfy the standard erected by the VCAA.  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

None of the RO's post November 2000 correspondence to the 
veteran fully addresses the VCAA notice and duty to assist 
provisions as they pertain to the increased rating claims 
currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
requiring the VA to explain what evidence will be obtained by 
whom.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans et. al v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  Based on these decisions, the Board 
cannot rectify this problem.

Additionally, it appears that there are other reasons for 
remanding the case.  


1) spine

The veteran's spine disabilities are rated under 38 C.F.R. § 
4.71a, Diagnostic Codes, 5290, 5291 and 5293.  The criteria 
for these disorders were amended effective September 23, 2002 
and September 26, 2003.  The regulations used to evaluate 
diseases and injuries of the spine have changed twice since 
the veteran's claims were filed.  These changes became 
effective on September 23, 2002, and on September 26, 2003.  
See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 
5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 67 
Fed. Reg. 54345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 51454-58 
(Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243)).  

The veteran has not been put on notice of the twice-changed 
regulations and given the opportunity to argue her case with 
respect to these changes.  She also has not been examined in 
light of the revised criteria.

2) right third finger

With respect to the veteran's right third finger disability, 
the Board notes that the most recent VA examination was 
conducted in March 2001.  Shortly thereafter, the rating 
criteria for evaluating disability involving single or 
multiple digits of the hand were amended, effective August 
26, 2002.  The RO has not considered the veteran's claim in 
the context of these regulatory changes, nor has the veteran 
had an opportunity to pursue her claim in that context.  
While the rating criteria for the ring finger impairment does 
not appear to have changed, a note under Diagnostic Code 5227 
now requires that a medical determination must ". . 
.consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand."  A remand will ensure due 
process of law, and avoid the possibility of prejudice.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

To that end the veteran should undergo additional VA 
examination to obtain findings specific to the rating 
criteria for increased evaluations for the veteran's spine 
and right third finger disabilities.  The examiner should 
also render findings as to extent of functional loss due to 
pain and/or weakness, to include with repeated use and during 
flare-ups.  See 38 U.S.C.A. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

3) right hip, bilateral tibia, bilateral heel spurs and 
asthma

The veteran contends that her service-connected right hip, 
bilateral tibia and bilateral heel spur and asthma 
disabilities are more disabling than the current 
noncompensable ratings reflect.  She also maintains that, 
although she was afforded a VA contract examination in March 
2001, prior to service discharge, this examination did not 
reflect the full extent of her disabilities.

At a March 2001 examination conducted for VA, the veteran 
complained of daily bilateral foot and knee pain with 
activity.  There were no complaints regarding the right hip.  
Physical examination of the feet was normal with no signs of 
abnormal weight bearing.  X-rays showed bilateral heel spurs.  
Physical examination of the knees was normal with no signs of 
constitutional symptoms of arthritis.  Range of motion was 
normal without pain, bilaterally.  X-rays of the knees were 
normal.  There was evidence of old healed proximal shaft 
stress injury of tibia.  Range of motion of the hips was 
normal with the exception of abduction of the right hip, 
which was limited to 0 to 30 degrees.  It was noted that the 
veteran had a past history of tendinitis.  X-rays of the 
right hip were normal.  

The Board notes that there are no post-service medical 
findings pertaining to the veteran's disabilities and to what 
extent she experiences any symptoms as residuals of her 
service-connected right hip tendinitis, bilateral heel spurs 
and bilateral tibia proximal shaft stress fractures.  
Therefore, additional evidence from March 2001 to the present 
regarding the veteran's history of post service treatment, 
would be helpful in accurately evaluating the service-
connected conditions.

With regard to her service-connected asthma, pulmonary 
function tests, prior to service discharge do not indicate 
that the veteran's FEV-1 or ratio FEV-1/FVC was at either of 
the values required for a compensable rating under Diagnostic 
Code 6602.  Nevertheless, the veteran may still be awarded a 
10 percent rating for her asthma if it requires intermittent 
inhalational or oral bronchodilator therapy.  With regard to 
making an accurate assessment of either of these findings, 
since the veteran's asthma was only initially diagnosed in 
service, additional evidence from March 2001 to the present 
regarding the veteran's history of treatment and her use of 
inhalational or bronchodilator therapy to control her asthma, 
would be helpful in accurately evaluating the service-
connected condition.

The VA has a duty to provide the veteran with a thorough and 
contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  The 
examination should include a review of the veteran's claims 
file and past clinical history, with particular attention to 
the severity of present symptomatology, as well as any 
significant pertinent interval medical history since her 
examination in 2001.  

Therefore, to ensure full compliance with the laws and 
regulations regarding finality of prior unappealed rating 
decisions, and due process requirements, the case is REMANDED 
to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate her 
claims.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), she should be given 
the opportunity to respond.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran, to include records of 
private medical treatment, if the veteran 
has provided sufficiently detailed 
information to make such requests 
feasible.  In any case, the RO should 
document attempts to ensure all 
contemporary records of pertinent VA 
treatment or evaluation are associated 
with the claims file.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request her to 
submit the outstanding evidence.

3.  The veteran should be afforded the 
following VA examinations:

a)  A VA orthopedic examination, to 
assess the severity of her service-
connected spine, right third finger, 
right hip, bilateral tibia and 
bilateral heel spur disabilities.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this 
record review took place should be 
included in the report of the 
examiner.  The orthopedist should 
elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms for 
each disability.  The examination 
should include any diagnostic 
testing that is deemed necessary for 
an accurate assessment and the 
examiner should review the results 
of any testing prior to completing 
the report.  The physician should 
describe in detail all symptoms 
reasonably attributable to the 
service-connected spine, right third 
finger, right hip, bilateral tibia 
and bilateral heel spur disabilities 
and their current severity.

The examiner should describe the 
pathologic residuals of the right 
hip tendinitis; bilateral tibia and 
bilateral heel spur disabilities, 
and opine whether the veteran's 
complaints are consistent with the 
evidence of pathologic residuals.

With respect to the spine, the 
examiner should determine whether 
there is limitation of motion in all 
planes of motion, measured to the 
nearest five degrees and, if less 
than the maximum ranges of motion 
specified in Note 2 to the General 
Rating Formula for Diseases and 
Injuries of the Spine, at 38 C.F.R. 
§ 4.71a, whether the ranges of 
motion found are normal and, if so, 
the examination must set forth an 
explanation of the reasons for such 
assessment.

Also, the examiner should determine 
whether there is any ankylosis, and, 
if so, whether it is favorable or 
unfavorable, and whether there is 
any muscle spasm, guarding, or 
localized tenderness causing 
abnormality of gait or spinal 
contour.  The examiner should 
determine whether there is weakened 
movement, premature/excess 
fatigability, or incoordination and, 
if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to such factors.  The 
examiner should express an opinion 
as to whether pain, whether 
radiating or not, significantly 
limits functional ability during 
flare-ups or when the affected 
portion of the spine is used 
repeatedly over a period of time.  
This determination also should be 
portrayed, if feasible, in terms of 
the degree of additional range of 
motion loss due to pain on use 
during flare-ups.

In examining the right third finger 
the examiner should indicate the 
range of motion expressed in 
degrees, including the specific 
limitation of motion due to pain, 
and state the normal range of 
motion.  The examiner should opine 
whether an additional evaluation is 
warranted for resulting limitation 
of motion of other digits or 
interference with overall function 
of the hand.

Further, the examiner should offer 
opinion as to whether, in view of 
the overall functional limitations 
imposed by the veteran's right third 
finger disability, it is at least as 
likely as not that such disability 
is comparable to (1) favorable or 
unfavorable ankylosis of the right 
third finger; or (2) amputation of 
the finger.  If disability 
comparable to amputation of the 
finger is found, the examiner must 
indicate whether such amputation is 
more consistent with amputation (a) 
at the distal joint or through the 
proximal phalanx; (b) at the 
metacarpophalangeal joint or through 
proximal phalanx; or (c) with 
metacarpal resection.

With respect to both the spine and 
right third finger, the examiner 
should set forth the extent of any 
functional loss present in the 
veteran's spine and right third 
finger due to weakened movement, 
excess fatigability, incoordination, 
or pain on use.  The examiner should 
also describe the level of pain 
experienced by the veteran and state 
whether any pain claimed by her is 
supported by adequate pathology and 
is evidenced by her visible 
behavior.  The examiner should 
elicit information as to 
precipitating and aggravating 
factors (i.e., movement, activity), 
effectiveness of any pain medication 
or other treatment for relief of 
pain, functional restrictions from 
pain on motion, and the effect the 
service-connected spine and right 
third finger disabilities have upon 
veteran's daily activities.  The 
degree of functional impairment or 
interference with daily activities, 
if any, by the service-connected 
spine and right third finger should 
be described in adequate detail.  

Any additional impairment on use, or 
in connection with any flare-up 
should be described for each 
disability in terms of the degree of 
additional range-of-motion loss.  
The examiner should describe in 
adequate detail symptoms, if any, 
reasonably attributable to the 
service-connected spine and right 
third finger.  The conclusion of the 
examiner should reflect review of 
the claims folder, and the 
discussion of pertinent evidence.

b)  Schedule the veteran for a VA 
neurological examination, as well, 
to assess the severity of his 
service-connected disc disease.

The examiner should state whether 
the veteran experiences recurring 
attacks, and the degree of 
intermittent relief she experiences 
between those attacks, if any.  The 
examiner should also be asked if 
there is evidence that the veteran 
has sciatic neuropathy with 
characteristic pain.  If so, the 
examiner should state whether the 
sciatic neuropathy results in 
demonstrable muscle spasm, absent 
ankle jerk, or any other positive 
neurological finding.  The examiner 
should further state whether any 
disc disease that may be present 
results in incapacitating episodes, 
and the total duration of any of 
those episodes.

All other neurological 
manifestations of the service-
connected disc disease, to include 
any effect upon peripheral nerves of 
the lower extremities other than the 
sciatic nerve, should be recorded, 
to include recording the impact upon 
function and the degree of severity 
of such neurological impairment, if 
any.

c)  A VA pulmonary/respiratory 
examination to determined her 
current level of disability due to 
asthma.  Prior to the examination, 
the claims folder must be made 
available to the physician for 
review of the case.  A notation to 
the effect that this record review 
took place should be included in the 
report of the examiner.  The 
examiner should elicit from the 
veteran a detailed history regarding 
the onset and progression of 
relevant symptoms for her asthma.  
The veteran should be afforded any 
and all necessary testing including, 
but not limited to, pulmonary 
functioning tests.  The physician 
should review the results of any 
testing prior to completing the 
report.  The examiner is requested 
to report the frequency and severity 
of any asthmatic attacks, and also 
state whether the veteran requires 
daily or intermittent use of 
systemic (oral or parenteral) high-
dose corticosteroids or 
immunosuppressive medications.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
The RO's review should include 
consideration of both the old and new 
criteria for rating intervertebral disc 
syndrome, (Diagnostic Code 5293) prior to 
September 23, 2002, and during the period 
from September 23, 2002 to September 26, 
2003, as well as those recently-revised 
criteria for the evaluation of 
intervertebral disc syndrome and/or other 
disabilities of the spine which became 
effective September 26, 2003.  With 
regard to the right third finger the RO 
should readjudicate the claim in light of 
all pertinent evidence and legal 
authority (to include the former and all 
revised criteria for rating diseases and 
injuries of the right third finger.  
38 C.F.R. § 4.71a, Diagnostic Code 5224 
(pre August 26, 2002); Diagnostic Codes 
5224 and 5228 (post August 26, 2002).  

5.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and her representative an 
appropriate supplemental statement of the 
case and allow them a reasonable period 
of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




